DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art fails to disclose or reasonably suggest, a cold-tunnel system for recovery of thermal emissivity of extended targets, comprising;
the inner surfaces of the cold-wall panels are coated with an ultra-flat black, highly emissive coating to form cold walls;
an air-blowing desiccator affixed to each cold-wall panel to force cold dry air across the respective inner surface of the cold-wall panel and prevent frost from forming on the cold-tunnel assembly;
wherein the chilled working fluid is supplied using four supply lines, each supply line connected to a respective supply end of the respective cold-wall panel, and wherein the working fluid then returns to the external liquid chiller using four return lines, each return line connected to a respective return end of the respective cold-wall panel;
an extended source blackbody reference disposed directly behind the target under test.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, Reno (US 4,827,130) discloses an infrared imager that utilizes a cold box (Abstract; Fig. 1a), comprising:
an infrared imager having a thermal imaging lens (Abstract) disposed in a room (cold box enclosure 16) to image in high resolution a field of view in a thermal portion of the electromagnetic spectrum (col. 2; lines 54-64);
an aperture plate (aperture stop 22’) having a hole (limiting pupil 18) aligned with the thermal imaging lens (lens assembly 20) to avoid unwanted background radiation from the room from being incident on a target end (col. 4; lines 8-19);
four cold-wall panels assembled in a box pattern as a cold-tunnel assembly to form a cold tunnel (Fig. 1a; 16; cold box) having a near end facing the hole (limiting pupil 18)  on an opposite side of the aperture plate (aperture stop 22’);
an external liquid chiller to chill a reservoir of working fluid (col. 4; lines 26-31 teaches the use of a Dewar vessel )(col. 1; lines 54-63);
a target under test disposed close to a far end of the cold-tunnel assembly (col. 1; lines 13-21; hot objects).
Borrello (US 3,963,926 presented in Applicant’s IDS dated 06/29/2021) discloses a thermal energy receiver comprising an array of cold shields (Abstract). Borrello teaches the use of a Dewar or refrigerator 8 and cold shields are used to cool a detector array 6 from extraneous radiant energy or noise and therefore allow the array to produce electrical signals representative of the thermal energy image impinging upon it (col. 2; lines 48-64).
Claims 2-20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884